WALKER, P. J.
The plaintiffs rested their claim to the cotton alleged to have been converted upon two crop mortgages made to them by one Neal Turner, one of which was executed on December 7, 1905, and the other on January 26, 1907. There was proof of defendant’s ownership of a mortgage of Neal Turner, bearing date January 11, 1907, covering crops raised by him or in which he was interested in Crenshaw county during the year 1907, which mortgage was filed for record on January 14, 1907. The cotton in question was part of the crop grown in 1907 on land in Crenshaw county rented by Neal Turner.
There was no evidence that, at the time of the execution of the mortgage bearing date December 7, 1905, the mortgagor, Neal Turner owned or had any interest in the lands upon which the crop was grown in 1907. It was material for the plaintiffs to sustain their claim under this mortgage, as the mortgage they received in 1907 was executed after the mortgage which was acquired by the defendant had been recorded. In this state of the evidence, it was error to refuse the written charge, numbered 2, requested by the defendant. The rule is established that a mortgage on crops to be grown in the future does not create a specific lien upon such crops, unless at the time of the execution of such mortgage the mortgagor owned or had some interest in the land upon which the crops we,re grown.—Windham & Co. v. Stephenson & Alexander, 156 Ala. 341, 47 South. 280, 19 L. R. A. (N. S.) 910, 130 Am. St. Rep. 102.
Reversed and remanded.